                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                             CASE NO. 3:18cr62/MCR

ELVIN CASTRON-MURCIA
_____________________________

                  PRELIMINARY ORDER OF FORFEITURE

      WHEREAS, in the indictment in the above-entitled action, the United

States sought forfeiture of all property of the defendant, ELVIN CASTRON-

MURCIA, pursuant to Title 18, United States Code, Section 2428, as property

constituting, or derived from, proceeds obtained directly or indirectly from the

violations set forth in said indictment and/or property used or intended to be

used to commit or promote the commission of the offenses set forth in Counts

One and Two of said indictment, to wit: that the defendant did travel in

interstate commerce for the purpose of illicit sexual conduct and transporting

a minor in interstate commerce for illicit sexual activity;

      AND WHEREAS, on or about February 28, 2019, defendant ELVIN

CASTRON-MURCIA pled guilty to the violations set forth in the

indictment, and has now consented to forfeiture with regard to the defendant’s

interest in the specifically below noted property;
      AND WHEREAS, by virtue of said guilty plea and concession of

forfeiture, the United States is now entitled to possession of said property,

pursuant to Title 18, United States Code, Section 2428 and Rule 32.2(b) of

the Federal Rules of Criminal Procedure; now wherefore,

      IT IS HEREBY ORDERED:

      1.      That all of defendant’s right and interest in the property described

below is hereby forfeited to and vested in the United States of America.

      2.      That the property which is subject to forfeiture in this Order is

as follows:

              A. A Samsung model Galaxy Luna SM-S120VL cellular
              telephone, IMEI 359259078011318, and
              B. An Apple iPhone model 10 cellular telephone, serial
              number G6VVQ10VJCL7.

      3.      That an order of preliminary forfeiture is hereby entered in favor

of the United States against defendant ELVIN CASTRON-MURCIA

pursuant to Rule 32.2(b) of the Federal Rules of Criminal Procedure.



      IT IS SO ORDERED this 5th day of March 2019.



                                   s/   M. Casey Rodgers
                                  M. CASEY RODGERS
                                  UNITED STATES DISTRICT JUDGE
